           Case 2:19-cr-00002-RFB-EJY Document 69 Filed 08/31/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-002-RFB-EJY

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 ANDRE ANTRILL PARK,

12                 Defendant.

13         This Court finds Andre Antrill Park pled guilty to Count One of a One-Count
14 Superseding Criminal Information charging him with felon in possession of a firearm in

15 violation of 18 U.S.C. § 922(g)(1). Superseding Criminal Information, ECF No. 64; Plea

16 Agreement, ECF No. 66; Arraignment & Plea, ECF No. 67.

17         This Court finds Andre Antrill Park agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Criminal Information.

19 Superseding Criminal Information, ECF No. 64; Plea Agreement, ECF No. 66;

20 Arraignment & Plea, ECF No. 67

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement and the Forfeiture Allegation of the Superseding Criminal Information and the

24 offense to which Andre Antrill Park pled guilty.

25         The following property is any firearm or ammunition involved in or used in any
26 knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.

27 § 924(d)(1) with 28 U.S.C. § 2461(c):

28              1. Glock .9 mm pistol, bearing an unknown serial number and
            Case 2:19-cr-00002-RFB-EJY Document 69 Filed 08/31/21 Page 2 of 3



 1              2. any and all ammunition

 2   (all of which constitutes property).

 3          This Court finds that on the government’s motion, the Court may at any time enter

 4   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 5   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 6   32.2(b)(2)(C).

 7          This Court finds the United States of America is now entitled to, and should, reduce

 8   the aforementioned property to the possession of the United States of America.

 9          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Andre Antrill Park in the

13   aforementioned property are forfeited and are vested in the United States of America and

14   shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

22   the government may instead serve every person reasonably identified as a potential claimant

23   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

24   Rule G(4)(a)(i)(A).

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

26   or entity who claims an interest in the aforementioned property must file a petition for a

27   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

28   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
                                                    2
            Case 2:19-cr-00002-RFB-EJY Document 69 Filed 08/31/21 Page 3 of 3



 1   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 2   right, title, or interest in the forfeited property and any additional facts supporting the

 3   petitioner’s petition and the relief sought.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 5   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 6   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 7   not sent, no later than sixty (60) days after the first day of the publication on the official

 8   internet government forfeiture site, www.forfeiture.gov.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

10   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

11   Attorney’s Office at the following address at the time of filing:

12                  Daniel D. Hollingsworth
                    Assistant United States Attorney
13                  James A. Blum
                    Assistant United States Attorney
14                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
15

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

17   described herein need not be published in the event a Declaration of Forfeiture is issued by

18   the appropriate agency following publication of notice of seizure and intent to

19   administratively forfeit the above-described property.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                  August 31
            DATED _____________________, 2021.

23

24

25                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                      3
